Citation Nr: 0930513	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  07-18 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right ankle disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a back disorder; 
and, if so, whether the claim should be granted.

3.  Entitlement to a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran had active military service from December 1950 to 
December 1953 and from February 1954 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that inter alia continued a 20 
percent rating for degenerative arthritis of the right ankle 
and denied entitlement to a TDIU.  

Also on appeal is an April 2007 RO rating decision that 
reopened a previously-denied claim for service connection for 
a low back disorder and continued the previous denial.   Even 
if the RO reopens a claim and adjudicates on merits, the 
Board must first determine if the claim was properly reopened 
and only thereafter review the merits.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 
1366 (Fed. Cir. 2001).  The issue has accordingly been 
characterized as shown on the title page.

The issue of entitlement to a rating in excess of 10 percent 
for recurrent right ankle sprain was previously before Board 
and was remanded by the Board in January 2004, but in March 
2005, following a rating decision that increased his 
disability rating for asthma from 10 percent to 60 percent 
and his disability rating for right ankle from 10 percent to 
20 percent, the Veteran submitted an Appeal Status Election 
form stating the decision had satisfied his current appeal on 
all issues.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The Veteran's right ankle disability is manifested by 
degenerative arthritis with marked limitation of motion 
adequately compensated under the rating schedule.

2.  Service connection for a back disorder was denied on a 
direct basis by a rating decision in May 1991 and on a 
secondary basis by a rating decision in January 2003; the 
Veteran was notified of the denials but did not appeal.

3.  Evidence received since the January 2003 rating decision 
is not cumulative or redundant of the evidence previously of 
record or is sufficient, when considered by itself or with 
previous evidence of record, to raise a reasonable 
possibility of substantiating the claim for service 
connection for the disability claimed.

4.  The Veteran's claimed back disorder became manifest many 
years after active service and is not shown by medical 
evidence to be related to active service or to a service-
connected disability.

5.  The Veteran's service-connected disabilities do not 
render him unable to secure or follow a substantially gainful 
occupation consistent with his education and occupational 
background. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a right ankle disability are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a Diagnostic 
Code 5271 (2008).

2.  The RO's rating decisions of May 1991 and January 2003 
denying service connection for a back disorder are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).  

3.  As evidence received since the January 2003 rating 
decision is new and material, the criteria for reopening the 
claim for service connection for a back disorder are met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  

4.  The Veteran does not have a back disorder that is due to 
or aggravated by active service or by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.310 (2003); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2008).  

5.  The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2008).
 
  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In May 2005 the RO sent the Veteran a letter advising him 
that to establish entitlement to an increased rating for a 
service-connected disability the evidence must show the 
disability has become worse.  The letter also detailed the 
evidence required to establish entitlement to a TDIU, and 
discussed the type of evidence required to establish 
entitlement to the benefit and the respective 
responsibilities of the claimant and VA in obtaining such 
evidence.  The Veteran had ample opportunity to respond prior 
to issuance of the June 2006 rating decision.

In regard to the claim for service connection, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that in service connection claims a claimant must be 
informed of how VA determines the disability rating and 
effective date of disabilities.  The RO sent the Veteran a 
letter in July 2006 advising him of the elements required to 
establish entitlement to service connection, including the 
Dingess elements.  The Veteran had ample opportunity to 
respond prior to issuance of the April 2007 rating decision.

Dingess also held that in increased-rating cases a claimant 
must be advised of rating criteria applicable to the claim.  
This was done in the Statement of the Case (SOC), which 
satisfies Dingess.

The Board accordingly finds the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims on appeal and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds the letters cited above satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  


In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's Dingess notice requirements were provided 
to the Veteran before the rating actions on appeal.  However, 
the Board finds that in this appeal any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed 
before the case was readjudicated in August 2008.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As indicated, the RO has given the Veteran notice of what was 
required to substantiate the claims on appeal, and the 
Veteran has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letters cited hereinabove nor at any other point during the 
pendency of this appeal has the Veteran or his representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court specified elements required to constitute 
adequate notice in a rating claim.  The RO provided the 
Veteran a letter compliant with Vazquez-Flores in July 2008.  
The Board accordingly finds the Veteran has actual knowledge 
of the elements of evidence required to satisfy Vazquez-
Flores.  

The Board also notes there is no indication whatsoever that 
any additional action is needed to comply with the duty to 
assist the Veteran in connection with the claims on appeal.  

The Veteran's service treatment record (STR) and post-service 
VA and non-VA medical records have been associated with the 
claims file.  The Veteran has not identified, and the file 
does not otherwise indicate, that there are any other medical 
providers having records that should be obtained before the 
claims are adjudicated.  

The Veteran has been afforded appropriate VA medical 
examinations in support of his claim, most recently in May 
2008.  The Veteran has not asserted, and the file does not 
show, that his service-connected symptoms have become more 
severe since then.  The Veteran has been advised of his right 
to have a hearing before the RO and/or before the Board, but 
he has not requested such a hearing.  

Under these circumstances, the Board finds the Veteran is not 
prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claims herein decided.  





	(CONTINUED ON NEXT PAGE)

Analysis

Evaluation of right ankle disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

The RO has rated the Veteran's service-connected ankle 
disability under the criteria of 38 C.F.R. § 4.71a, DC 5271.  
The criteria of DC 5271 are as follows.  A rating of 10 
percent is assigned for a "moderate" limitation of motion.  
A rating of 20 percent is assigned for "marked" limitation 
of motion.  There is no provision under DC 5271 for a rating 
higher than 20 percent.

The rating criteria do not define "moderate" versus 
"marked" limitation of motion.  For reference, VA's rating 
criteria define normal range of motion of the ankle as 
dorsiflexion from 0 degrees to 20 degrees and plantar flexion 
from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods during the period of 
the Board's review.

The Veteran's claim for increased rating was received in 
March 2005.  

The Veteran had a VA examination of the joints in September 
2004 in which he complained of pain, weakness, stiffness, 
swelling, instability, giving way and lack of endurance of 
the right ankle.  He denied taking any pain medication other 
than aspirin.  He denied flare-ups but stated every two or 
three months the ankle would give him so much trouble he 
would be unable to walk at all.  The Veteran described using 
cane and ankle brace occasionally; he denied surgeries after 
the original fracture and denied dislocations.  When asked to 
describe the effect of the ankle on his usual occupation and 
daily living, the Veteran stated he was retired and 
essentially had no daily activities; he could only walk a 
short distance of about 50 feet.  On examination the 
Veteran's right ankle range of motion was dorsiflexion and 
plantar flexion both to 15 degrees; repetitive motion did not 
change the range of motion and the Veteran did not endorse 
pain on motion.  The Veteran stated the ankle was unstable 
and he would occasionally fall down due to ankle problems.  
The ankle was not ankylosed.  The examiner diagnosed 
residuals of fracture of the right ankle with degenerative 
arthritis and limitation of motion with 3+ edema in the right 
lower leg; speculation would be required to determine the 
etiology of the edema.

In November 2004 VA provided the Veteran a walker due to 
ataxia.

A June 2006 letter by Dr. JMP states the Veteran's walker 
helped him to get around, but the Veteran stated he was 
turning his right ankle more.  The Veteran had good 
dorsiflexion ad evertors of the right ankle, and Dr. JMP 
informed the Veteran he would be better served by using a 
high-top shoe for ankle support than by using a brace.

The Veteran presented to the VA podiatry clinic in July 2006 
complaining of ankle and heel pain and requesting special 
shoes.  The clinician stated the Veteran's right ankle 
symptoms were consistent with posterior ankle foot 
capsulitis; he also received compression hose for edema.  The 
Veteran received an injection for pain.  An X-ray was 
ordered, which showed an impression of advanced degenerative 
changes and marked tissue swelling, without fracture 
demonstrated.  

In October 2006 the Veteran presented to VA rehabilitation 
medical services (RMS) for ankle bracing; he stated he had 
been advised by a private physician to get an ankle brace but 
he wanted the brace to be provided by VA.  The Veteran 
complained of increased pain, 3/10 at best and 7/10 at worst.  
The Veteran stated the pain was worse at night and hindered 
his sleeping; walking also aggravated the pain.  The Veteran 
stated the ankle occasionally would give out but he denied 
falls.  He stated he was independent with activities of daily 
living but had help with household tasks.  On clinical 
examination the right ankle had normal range of motion; 
stability was within normal limits to inversion and eversion 
stress tests but was painful with both stresses.  The Veteran 
was fitted with an ankle stabilizing brace.  The clinical 
impression was chronic ankle pain due to old fracture injury 
with pain of the ligaments on inversion and eversion 
stresses.

The Veteran had a VA examination of the spine in March 2007 
in which motor function of the ankle was noted as 5/5 in 
dorsiflexion and plantar flexion.  The right outer heel of 
his shoe was worn greater than the left heel, indicating 
abnormal gait.

The Veteran had a VA joints examination in May 2008 in which 
he reported he was unable to stand for more than about a 
minute or to walk more than a few yards.  The Veteran was 
observed to use a walker, but the examiner stated the walker 
was needed for knee and back pain, not for the ankle.  On 
examination there was no evidence of abnormal weight-bearing 
and the range of motion of both ankles was normal.  There was 
no pain on motion and no additional limitation of function 
with repetitive motion.  There was no obvious deformity of 
the ankle joint and the joint was not tender.  

The examiner diagnosed degenerative arthritis of the right 
ankle and stated the disability had significant occupational 
effect due to decreased mobility, although the nonservice-
connected back and knee problems were much more 
incapacitating than the ankle.  The examiner stated the ankle 
disability prevents chores, shopping, exercise, sports, 
recreation, traveling, and feeding (the impact of an ankle 
disorder on feeding was not explained); the ankle disability  
has mild effect on bathing, dressing, and grooming; and, the 
ankle has no effect on toileting.

On review of the evidence above, the Board finds the criteria 
for a rating in excess of the currently-assigned 20 percent 
are not met.  As noted, 20 percent is the highest rating 
available under DC 5271; a higher schedular rating is 
available under DC 5270 (ankylosis) but that diagnostic code 
is not appropriate in this case because the ankle is not 
ankylosed.

Where medical evidence shows claimant has arthritis, and 
where the diagnostic code applicable to the disability is not 
based on limitation of motion, a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  In this case DC 5271 is 
based on limitation of motion and separate rating is not 
warranted.

Also, painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  The Veteran currently has 
a rating of 10 percent or more so Lichtenfels is satisfied.

In reporting his impairment, the Veteran has cited 
instability as well as limitation of motion with pain.  The 
rating schedule does not provide rating criteria for 
instability of the ankle, nor is there any diagnostic code 
under which instability of the ankle can be rated by analogy.

The Board has considered whether additional compensation may 
be granted under DeLuca.  In this case, the most recent VA 
examination did not show additional limitation of function on 
repetitive testing or additional limitation of function due 
to pain, weakness, fatigability or incoordination.  At any 
rate, additional schedular compensation for the DeLuca 
factors cannot be granted when the claimant already has the 
maximum schedular rating under the most appropriate 
diagnostic code.

 Because the Veteran has the maximum schedular evaluation the 
Board has considered whether referral for extraschedular 
consideration is warranted.

The Board cannot assign an extraschedular rating in the first 
instance, but must specifically adjudicate whether to refer a 
case for such an evaluation when the issue is either raised 
by the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008), citing 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).   In exceptional cases, where the 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
commensurate with the veteran's average earning impairment 
due to the service-connected disorder.  Fisher v. Principi, 4 
Vet. App. 57, 60 (1993).  The criteria for extraschedular 
evaluation are that there is a marked interference with 
employment, or frequent periods of hospitalization, rendering 
impractical the application of the regular rating schedule.  
38 C.F.R. § 3.321(b); Fanning v. Brown, 4 Vet App. 225, 229 
(1993).

In this case there is no indication of frequent 
hospitalization due to the ankle disability.  The most recent 
VA examiner stated the ankle disability causes 
"significant" occupational effect, but there is no 
indication of an industrial impairment to a degree not 
adequately compensated under the rating schedule. Van Hoose, 
supra.  The Board accordingly finds referral for 
extraschedular evaluation is not warranted in this case.

VA must consider all favorable lay evidence of record.  38 
USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  
Accordingly, in addition to the medical evidence above the 
Board has carefully considered the lay evidence submitted by 
the Veteran in the form of his correspondence to VA.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   In 
this case, even affording the Veteran full competence and 
credibility in reporting his symptoms, there is simply 
nothing in his statements demonstrating entitlement to a 
higher rating than the currently-assigned 20 percent, which 
as noted is the maximum benefit available under the 
appropriate diagnostic code.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  

In this case the preponderance of the evidence is against the 
claim and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).
  
New and material evidence to reopen a previously-denied claim

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Service connection for a low back disorder was considered on 
a direct basis and denied in a rating decision dated May 7, 
1991.  The Veteran subsequently submitted a claim for service 
connection on a secondary basis, which was denied in a rating 
decision dated January 21, 2003.

The Veteran was notified of the denial by a letter dated 
February 6, 2003 but he did not appeal.  The January 2003 
denial is accordingly final.  38 C.F.R. §§ 20.302, 20.1103.  

The evidence of record at the time of the January 2003 rating 
decision that related to the claimed low back disorder was as 
follows: STR; report of VA examination in March 1991; and, 
private medical records from Nalle Clinic, Presbyterian 
Hospital, Charlotte Neurosurgical Associates, Miller 
Orthopedic Clinic, University Hospital, and the Jemsek Clinic 
showing the progression of a low back disorder beginning in 
August 1982.  The reason for the denial was the record did 
not show a current diagnosed back disorder.

Evidence relating to the claimed low back disorder received 
since February 2003 includes VA outpatient treatment reports 
from January 2000 through April 2007; private treatment 
records from Jemsek Clinic through January 2004 and from 
Carolina Neurosurgery and Spine through October 2006; and, VA 
examinations in October 2005, March 2007 and May 2008.

Specifically included in the new evidence is X-ray evidence 
of degenerative changes in the lumbosacral spine.

The Board finds that that the submission of a diagnosed 
disability is "material" because it satisfies the first 
element for service connection and addresses the specific 
reason the claim was previously denied.  It is accordingly 
not cumulative or redundant of the evidence previously of 
record and "material" in that it relates to unestablished 
facts necessary to support the claim.

Accordingly, reopening of the claim is in order, and the 
Veteran's appeal is granted to that extent.

Service connection for a low back disorder 

As the Board's decision has reopened the previously-denied 
claim for adjudication on the merits, the Board will review 
all the evidence of record that relates to the issue.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza, 7 Vet. App. 
498, 506; see also Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303.  

Service connection for arthritis may be granted on a 
presumptive basis if the disorder becomes manifest to a 
compensable degree within the first year after discharge from 
service, even if it is not shown to have been manifest during 
service.  38 C.F.R. §§ 3.307, 3.309(a). 

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

The Veteran's STR shows that in April 1962 the Veteran 
complained of pain in the back and shoulder as well as a 
number of other problems; X-ray was negative and the clinical 
impression was no disease or injury.  The STR is otherwise 
silent in regard to any back complaint.  The Veteran had 
periodic physical examinations during active service that are 
included in the STR; during those examinations the Veteran's 
self-reported Reports of Medical History denied any history 
of back trouble and the Reports of Medical Examination showed 
clinical evaluation of the spine as normal.  In the 
retirement examination in October 1970 the clinical 
evaluation of the spine was again shown as "normal" and the 
concurrent self-reported Report of Medical History again 
denied a history of back trouble of any kind.  

The earliest indication of a low back (lumbar spine) disorder 
is a private medical treatment report from the Nalle Clinic 
in August 1982, twelve years after discharge from service, 
noting back pain as a "temporary problem."  The Veteran 
presented with a several-month history of bilumbar discomfort 
radiating to the groin.  Clinical examination of the spine 
was grossly normal.  The clinical impression was episodic low 
back pain with questionable associated radiculopathy. 

In January 1984 the Veteran presented to Nalle Clinic with 
new lumbar back pain; the clinical impression was mild lumbar 
herniated nucleus pulposus (HNP). 

During medical examination at the Nalle Clinic in June 1984 
the examiner noted symptoms of back pain with radiculopathy.  
The Veteran reported he had injured his back several months 
previously with subsequent occasional back pain, and 
examination of the back showed minimal lumbar scoliosis.  The 
examiner's impression was possible backache with presumed 
degenerative joint disease (DJD) and intermittent left lumbar 
radiculopathy.

X-ray reports from the Nalle Clinic showed degenerative 
changes in the thoracic spine beginning in June 1984 and in 
the cervical spine beginning in November 1987.

A VA examination in March 1991 noted history of cervical 
spine symptoms but noted no low back symptoms; the VA 
examiner's diagnosis at the time was chronic back pain 
syndrome, cause not determined, with residuals.  The same 
examiner noted a current right ankle diagnosis of fractured 
right ankle without sequelae.

A medical examination report by the Nalle Clinic in February 
1995 referred to history of cervical fusion and left lumbar 
radiculitis.  The Veteran reported some weakness in the left 
for the past several years but no further radiculitis and 
only rare back discomfort.

A private medical treatment note from Presbyterian Hospital 
dated in March 1995 showed the Veteran was being treated for 
an unrelated disorder (jaundice) but reported having "some 
low back pain;" the examination report noted history of 
cervical spine surgery in the past but was otherwise silent 
in regard to any spinal symptoms.  The discharge diagnosis 
listed degenerative joint disease (DJD) of the spine, 
although without distinguishing whether the diagnosis 
referred to the cervical spine, the lumbar spine or the 
entire spine.

A private medical treatment note from Charlotte Neurosurgical 
Associates dated in October 1996 showed stenosis at L3-4 and 
L4-5; there was no indication as to the etiology of the 
lumbar spine disorder although the report noted the Veteran 
had been undergoing treatment for cervical spinal stenosis 
since October 1990.  

A January 1999 treatment report from Miller Orthopedic Clinic 
noted an assessment of mild DJD of the right ankle with 
compensatory gait pattern secondary to the lumbar spine; a 
follow-up note in April 1999 noted the Veteran had been 
provided with shoe modifications that relieved much of his 
back pain.

An X-ray report from University Hospital in December 2000 
showed degenerative changes throughout the thoracic and 
lumbar spine; this is the earliest X-ray confirmation of DJD 
in the lower back.  

Computed tomography (CT) study of the lumbar spine by 
Carolinas Healthcare in December 2000 showed a congenital 
narrowing of the lumbar spinal canal at L3-4 and L4-5 with 
some superimposed degenerative change with foraminal 
stenosis.  However, magnetic resonance imaging (MRI) by the 
same provider in February 2002 showed no findings of spinal 
stenosis, but did show degenerative disc bulge at L4-5 and 
L5-S1; subsequent MRI in November 2002 showed congenital 
narrowing due to short pedicles with superimposed 
degenerative disc disease and facet joint disease.

A private medical treatment record from Jemsek Clinic dated 
in March 2001 noted the presence of lumbar stenosis with 
neurologic compromise, although again without providing any 
indication of etiology.  

The file contains a letter dated in January 2002 by JMP, MD 
and addressed to the Veteran's service representative, 
responding to a request for opinion as to whether any of the 
Veteran's physical conditions could be due to walking 
differently on the [service-connected] right ankle.  Dr. JMP 
stated it would be very difficult to say.  Dr. JMP stated 
there is no question that not being able to walk properly 
could aggravate any kind of disease process in the lumbar 
spine, but the Veteran also had lumbar and cervical stenosis 
and the big problem historically has been the cervical 
stenosis.  Dr. JMP apologized for being vague but stated any 
of the problems mentioned could aggravate the Veteran's 
preexisting problem.

 MRI of the lumbar spine by Carolinas Healthcare in June 2005 
showed an impression of lumbar stenosis at L4-5, already 
present in the previous study in November 2002 and stable 
since then.  There was no significant central spinal canal 
stenosis or disc herniation in the lumbar region. 

The Veteran presented to the VA primary care clinic (PCC) in 
February 2007 complaining of worsening lower back pain 
radiating down to the left leg, with muscle spasms in both 
legs.  The clinical impression was lower back pain, left 
sacroiliac joint tendinitis, and myalgia possibly related to 
medications.    

The Veteran had a VA examination of the spine in March 2007 
in which he reported history of low back pain since 1982 and 
worse since then.  He denied surgery and denied flare-ups.  
He denied radiation to, tingling in or weakness of the lower 
extremities, but he endorsed stiffness and spasms in the 
back.  He stated he needed help getting dressed and bathing, 
and needed a wheelchair for mobility, half the time.  The 
Veteran stated he could walk 20 feet and stand 10 minutes.  
The examiner noted clinical observations in detail; X-ray of 
the lumbosacral spine showed degenerative changes with 
osteophytes present and joint spaces remarkable for age; no 
acute bony processes were identified.

The examiner stated an opinion the Veteran's low back pain is 
not caused by or a result of the service-connected ankle 
condition.  As rationale, the examiner stated the Veteran's 
low back pain is readily ascribable to the burden his morbid 
obesity places on the lumbar region; nothing in the 
examination indicated to the examiner that the service-
connected ankle disability had contributed in any way to the 
development of the low back disorder.

In April 2007 the examiner published an addendum opinion 
stating it would be mere speculation to relate the claimed 
ankle disorder to the one-time complaint in service of back 
pain.

On review of the evidence above the Board finds the criteria 
for either direct or secondary service connection are not 
met.

In regard to direct service connection, there is just one 
isolated incident of back pain early in the Veteran's 
military service, and subsequent military treatment records 
and examinations disprove any residuals thereof.  The VA 
examiner stated it would be mere speculation to make an 
association between the back pain in service and the current 
back disorder.  Accordingly, the Board cannot find 
entitlement to service connection on a direct basis.

The Veteran has been noted to have "degenerative changes 
with osteophytes" in the lower back, although there is no 
specific indication of diagnosed osteoarthritis by X-ray.  To 
the degree that "degenerative changes with osteophytes" 
equates to degenerative arthritis, the Board notes service 
connection may be granted if such disorder becomes manifest 
to a compensable degree within one year after discharge from 
service even though not demonstrated during service; see 
38 C.F.R. §§ 3.307, 3.309(a).  In this case, however, 
degenerative changes were not shown to any degree until many 
degrees after discharge from service, and the presumption 
accordingly does not apply.  

In regard to secondary service connection, the Veteran 
asserts his service-connected disability (right ankle 
fracture) has caused or aggravated his claimed back disorder 
(degenerative changes with osteophytes).  However, a 
layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 
404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

It is the province of trained health care professionals to 
enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  In this case, the opinion of the 
VA examiner constitutes competent and uncontroverted medical 
opinion that the Veteran's back disorder was neither caused 
nor aggravated by his service-connected right ankle disorder; 
the findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).

The Board has carefully reviewed the January 2002 by Dr. JMP, 
which states there is no question that not being able to walk 
properly could aggravate any kind of disease process in the 
lumbar spine.  However, medical opinions expressed in 
speculative language such as "could aggravate" do not 
provide the degree of certainty required for medical nexus 
evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  Dr. JMP 
clearly indicated in his letter that it would be "very 
difficult to say" whether any of the Veteran's physical 
conditions could be due to walking differently on the 
service-connected right ankle.  Accordingly, the letter by 
Dr. JMP does not constitute a medical opinion showing it is 
at least as likely as not the claimed back disorder is due to 
or aggravated by the service-connected right ankle 
disability.

For the reasons above the Board finds the criteria for 
service connection for a back disorder are not met.  The 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. 
App. 49, 55.

Entitlement to a TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate, "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 .

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more. 38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The Veteran has met the schedular criteria for assignment of 
a TDIU since March 23, 2001 with rating of 60 percent for 
asthma since that date.  He also has service-connected 
disabilities of right ankle fracture with arthritis (rating 
at 10 percent from March 23, 2001 and at 20 percent from 
March 14, 2003) and for left inguinal hernia and hepatitis 
(both rated as noncompensable).

The Veteran's present claim was received in March 2005.  

The Veteran had a VA respiratory diseases examination in 
September 2004 in which he reported he did not have asthma 
frequently, but when he did get asthma attacks he could 
become so short of breath as to pass out.  When he had asthma 
attacks he would use an inhaler.  On examination the Veteran 
was unable to expand his lung at all; only the diaphragm was 
used for breathing.  On diagnostic tests inhalation and 
exhalation, X-rays of the lung and pulmonary function test 
(PFT) were normal.  The diagnosis was recurrent asthma 
secondary to odors and diminished chest expansion for reasons 
unknown.

As noted above, the Veteran also had a VA examination of the 
joints in September 2004 in which he complained of pain, 
weakness, stiffness, swelling, instability, giving way and 
lack of endurance of the right ankle; he denied pain with 
motion but stated instability of the ankle occasionally 
caused him to fall down.  Range of motion was limited to 15 
degrees dorsiflexion and 15 degrees plantar flexion.

In November 2004 VA issued the Veteran a walker.  The walker 
was provided due to ataxia, not to a service-connected 
disability.

The Veteran had a VA general medical examination in October 
2005 for the purpose of determining unemployability.  The 
Veteran presented for examination in a wheelchair; he stated 
he could get up and walk a few steps but for the most part 
used a wheelchair or walker at home.  During examination the 
Veteran was able to ambulate within the examining room.  The 
Veteran reported being sometimes bothered at night by 
coughing.  He reported occasional shortness of breath but 
stated he did not do any activity to really test his 
breathing capacity.  The Veteran denied asthmatic attacks and 
denied incapacitating attacks, and clinical examination of 
the respiratory function was grossly normal.  The right ankle 
presented pain only when walking.  Range of motion of the 
right ankle was dorsiflexion to 10 degrees and plantar 
flexion to 30 degrees; the left ankle had dorsiflexion to 20 
degrees and plantar flexion to 25 degrees, and the right 
ankle felt a little thickened compared to the left.  

The examiner stated an opinion that the Veteran's current 
service-connected diagnoses of bronchial asthma (stable), 
bilateral inguinal hernias repaired without recurrence, 
infectious hepatitis without residuals, and fracture of the 
right ankle with degenerative arthritis and mild limitation 
of motion are not the reasons for the Veteran being 
unemployable.  The examiner stated the Veteran is confined to 
a wheelchair due to spondylosis, chronic back strain and 
weakness in the lower extremities; it is these factors, as 
well as his cerebrovascular disease, that lead to 
unemployability.

The Veteran had additional VA medical examinations in May 
2008 addressing all his service-connected disabilities.  The 
examination for digestive conditions concluded there was no 
recurrence of the service-connected inguinal hernias.  The 
examination for liver disorders concluded the Veteran had 
recovered from his in-service hepatitis without residuals; 
the Veteran had current Gilbert syndrome but the disorder was 
congenital and not associated with hepatitis. The examination 
for respiratory disorders stated the Veteran did not have 
current restrictive lung disease and characterized the asthma 
disability as "stable."  The joints examination stated the 
ankle disability resulted in significant occupational 
impairment, but was not the main incapacitation; the back and 
knee problem were more incapacitating than the ankle and in 
fact were probably 70 to 80 percent more incapacitating than 
the ankle.  

Based on review of the medical evidence above, the Board 
cannot find that the Veteran's service-connected 
disabilities, in aggregate, are of such severity as to 
preclude him from gaining or maintaining gainful employment 
consistent with his education and occupational background.  

The Veteran has stated his service-connected disabilities 
render him unemployable.  As noted above, a layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology.  Heuer, 7 Vet. App. 379, 384; Falzone, 8 Vet. 
App. 398, 403; Caldwell, 1 Vet. App. 466.  

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza, 7 Vet. App. 498.  The Board may not ignore a 
veteran's testimony simply because he or she is an interested 
party and stands to gain monetary benefits; personal interest 
may, however, affect the credibility of the evidence.  
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In this case the Board finds the Veteran's assertion that his 
service-connected disabilities alone preclude his 
employability lacks credibility, as it is inconsistent with 
the medical evidence of record.  As noted in detail above, 
the right ankle disability (rated at 20 percent) causes less 
musculoskeletal impairment than his nonservice-connected back 
and knee disorders in the opinion of the VA examiner.  In 
regard to the other service-connected disabilities, the 
Veteran's asthma (rated at 60 percent) is stable, his hernia 
healed without residuals and his hepatitis A infection is not 
active and has not been shown to cause any liver or other 
organ damage.

In conclusion, while there is no question the Veteran has 
significant impairment of occupational function as a result 
of his service connected disabilities, the 70 percent 
combined disability rating in itself is ample recognition 
that these impairments make it difficult to obtain or keep 
employment.  However, the ultimate question is whether the 
Veteran is capable of performing the physical and mental acts 
required by employment. Van Hoose, 4 Vet. App. 361.  The 
evidence of record does not support a finding that the 
service-connected disabilities, alone, render the Veteran 
incapable of such acts.  Accordingly, the Board concludes 
that a TDIU is not in order.

The preponderance of the evidence is against the claim and 
the benefit-of-the-doubt rule accordingly does not apply.  
Gilbert, 1 Vet. App. 49, 55.


ORDER

A rating in excess of 20 percent for a right ankle disability 
is denied.

Service connection for a back disorder is denied.

Entitlement to a TDIU is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


